Citation Nr: 1314708	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  94-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating for a right foot disability, characterized as a retained foreign body, low grade arthritis, currently rated as 20 percent disabling.  

2. Entitlement to an increased (compensable) rating for a duodenal ulcer.  

3. Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a low back disability as secondary to a service-connected right foot disorder and continued the prior rating of 10 percent for the right foot disability.  

In March 1996, the RO increased the right foot rating to 20 percent disabling and re-characterized the disability as "retained foreign body, low grade arthritis, right foot."  This rating was confirmed in May 1996.  In December 1996, the Board denied the increased rating for arthritis and a retained foreign body of the right foot and that claim became final.  However, the Board remanded the claim for service connection for a back disability for additional development.  

In August 1998, the Board denied the claim for service connection for a low back disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In accordance with a Joint Motion for Remand, in June 1999, the Court issued a decision which vacated the Board's denial and remanded the case to the Board for action consistent with its decision.  The case was again before the Board in December 1999, at which time the Board remanded the case for further development.  

In April 1998 the Veteran had claimed entitlement to an increased rating for his service-connected duodenal ulcer and in September 1998 he had claimed an increased rating for his service-connected right foot disability.  In January 2002, the RO continued the noncompensable rating for the duodenal ulcer and the 20 percent rating for the right foot disability.  The Veteran subsequently perfected appeals with regard to these increased rating claims.  He also perfected an appeal regarding the denial of new and material evidence to reopen a claim for service connection for a left ear disability.  In July 2005, the Board again remanded these issues for further development by the Agency of Original Jurisdiction (AOJ).  

In September 2011, the Board granted the claims for service connection for a low back disability and for a left ear disability (later characterized as otalgia).  (These claims are no longer currently before the Board, but, as explained, a March 2012 reconsideration request regarding the December 2011 rating assigned to the service-connected back disability is still pending.)  The increased rating claims for a right foot disability and for a duodenal ulcer were remanded for further development and are now before the Board.  

The Veteran testified before a now retired Veterans Law Judge (VLJ) at a February 2005 Board hearing.  The hearing transcript is of record.  In January 2011, the Veteran was informed that the VLJ who had conducted his Travel Board hearing was no longer employed at the Board and was given the option to have another hearing.  He declined in February 2011.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  The Veteran's right foot disability has been manifested by plantar fasciitis and bone spurs that cause pain with standing and walking; the disability is no more than moderately severe.  

2. Throughout the course of this appeal, the Veteran's duodenal ulcer has been asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (DC) 5276-5284 (2012).  

2.  The criteria for a compensable rating for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.114, DC 7305 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the Veteran was sent a letter in November 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Complete notice was not issued prior to the adverse determination on appeal; information regarding the disability rating and effective date was not issued until March 2006.  This notice was fully compliant and the claim was thereafter readjudicated several times (see, for example, May 2009 SSOC or supplemental statement of the case).  Any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Social Security Administration (SSA) records are in the file as are records from the USPS/Office of Personnel Management (OPM), submitted by the Veteran.  Moreover, the statements in support of the claim are of record, including testimony provided at a February 2005 before a VLJ (as stated, the Veteran declined another Board hearing).  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran has now been provided adequate and contemporaneous examinations.  In a February 2005 statement, the Veteran's representative cited to Ardison v. Brown, 6 Vet. App. 405 (1994), and essentially stated that the Veteran needed to be rated while his ulcer was in an active stage.  

In Ardison, the Court held that when there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  6 Vet. App. at 407-08.  In that case, an examination during remission phase did not accurately reflect elements of disability that caused a veteran to miss three to four months of work at a time.  However, in Voerth v. West, the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  

Here, there have been no recurrences of the duodenal ulcer; it was initially thought to have been caused by nonsteroidal anti-inflammatory drugs (NSAIDs) and, as a result, the Veteran has not been using such medication.  In the absence of recurrence, Ardison does not require further examination.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veteran testified regarding his right foot disability symptoms (Transcript, pp 18-21) and his GI symptoms (Transcript, pp 4-7).  Neither the Veteran nor his representative, who was present at the hearing, has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing and declined an opportunity for a new hearing after the VLJ who conducted the hearing retired.  

The September 2011 Board remand directed the AOJ to schedule the Veteran for new VA examinations; to request the Veteran provide names or treatment regarding all healthcare; and to request the Veteran submit records from his employment with the United States Postal Service (USPS) or submit releases so VA could obtain that information.  The Board finds there has been substantial compliance with the Board remand.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).  Several VA examination reports are in the file, these contain the findings sought in the remand instructions and contain the findings needed to rate the disability.  The Veteran did not submit further information regarding USPS employment records, employer records are in the file.  VA has a duty to obtain only those relevant records that are adequately identified and for which necessary authorization is provided.  38 C.F.R. § 3.159.  There is no indication of additional records that have been identified and for which the Veteran has provided necessary authorization.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.  

Increased Ratings Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of a veteran's disability is also considered as well as the ability of a veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease/disability and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

Right Foot Disability

The Veteran's right foot disability is currently rated under the diagnostic criteria for foot injuries.  38 C.F.R. § 4.71a, DC 5284.  A moderate foot injury warrants a 10 percent disability rating.  A moderately severe foot injury warrants a 20 percent disability rating and a severe foot injury is assigned a 30 percent disability rating.  A note to DC 5284 provides that a 40 percent disability rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284 (2012).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  

Service treatment records show that the Veteran was seen in March 1973 with a complaint of right foot pain.  He reported a history of stress fractures.  An X-ray examination was interpreted as showing several small calcifications that were probably related to old trauma.

On the initial VA examination in June 1973, an X-ray examination was interpreted as showing a minute metallic density in the soft tissue of the plantar aspect of the distal right foot. No other abnormality was reportedly seen, but the VA examiner diagnosed retained foreign body, low grade arthritis, probably post-traumatic.

A December 1997 VA examination report noted the history of right foot disability, including that more recent X-rays showed no arthritis or foreign body (though such a finding was made during the early history of the disability).  He was told he had stress fracture of the heel while in service.  He reported pain in the bottom of his foot and it was tender, but he had no limp.  He reported popping and cracking in his foot.  His gait was normal and he was able to walk on his heels and toes.  

The examiner noted that any tenderness in the right foot was also present in the left and were equal with the left.  Capillary circulation was normal and range of motion mid-foot was normal.  The examiner again mentioned that he complained of pain in both the right and left foot equally.  He commented that there was no evidence, according to the 1994 computed tomography (CT) or X-rays that he had any retained foreign body.  X-rays ordered for this examination showed no foreign bodies.  He did have a calcaneal spur.  The examiner stated both feet were otherwise the same and noted the left foot was not service-connected.  Any functional impairment with the right foot/heel was considered minor.  

An April and May 1998 VA podiatry records showed the Veteran had heel pain which was most likely a combination of mechanical and systemic causes; the Veteran would probably benefit from shock absorption ability.  A VA podiatry record showed plantar fasciitis bilaterally, controlled with orthotics.  

A January 1999 VA podiatry record noted the Veteran worked at the USPS and stood on his feet all day long.  The assessment was sore feet from overuse and decreased standing was advised.  

In June 2000, the Veteran was given another VA examination.  An X-ray of the right foot showed only a small calcaneal exostosis.  The Veteran reported increased pain in his right foot; he stated it was stiff in the morning and puffy all the time.  He said there were red spots; the examiner disagreed with this statement upon further examination.  He was using orthotics.  He asserted the foot was weak, there was daily pronation, experienced cramping and had occasional stiffness.  He complained about foot tenderness but there was no swelling about the right foot and circulation was normal.  

Aside from subjective complaints, and a non-clinically significant calcaneal spur, X-rays of the foot were normal and the examiner stated: "there is no diagnosable foot disorder from an objective standpoint."  His gait was normal and he was able to walk on heels and toes.  

In November 2000, Dr. B.S. gave the Veteran a private evaluation regarding his disability claim.  He reported pain in both feet upon prolonged use.  The Veteran walked with a normal gait and was able to walk on toes and heels.  He had pain in the sole of the right foot when walking or standing on the plantar aspect of the right heel.  Active and passive range of motion for the foot was normal.  He had no swelling, nodularities or callosities.  He did have tenderness with no contractures.  He did not have hammertoes, high arches, claw foot, or other foot deformities.  He did not have skin or vascular changes.  He was wearing a shoe orthotic.  He had normal toe range of motion and no deformities of the toes.  It was noted that the May 1994 CT scan showed no evidence of fracture.  

Dr. B.S. stated the Veteran had chronic planar fasciitis and his functional impairment was mild with respect to sedentary activities and moderate when exposed to prolonged standing, walking, climbing and negotiating uneven terrain.  

In an April 2002 statement, the Veteran contended that he should get a separate evaluation for painful motion for his foot disability under 38 C.F.R. § 4.59.  In October 2002, he noted that VA consider his pain when rating the right foot disability under §§ 4.40, 4.45, and 4.56.

At the February 2005 Board hearing, the Veteran stated that several of his doctors diagnosed his foot condition as plantar fasciitis and the VA examiner did not mention arthritis at all.  (Transcript, p 18.)  He had a lot of pain and if he stood for awhile his feet got puffy and sore.  (Transcript, p 21.)  His representative asserted he had pronation of the right foot.  Id.  His foot affected him on the job because it was hard to stand.  (Transcript, p 22.)  

In February 2005, the Veteran's representative asserted that the Veteran had plantar fasciitis and the past VA examination did not address this issue.  He also asserted the Veteran had Reiter's Syndrome; this issue was referred in the July 2005 Board remand, and denied in December 2011 as a "vascular abnormality" and no notice of disagreement was filed.  In any case, in January 2006, Dr. C., the Veteran's rheumatologist informed the Veteran that he did not have inflammatory arthritis and Reiter's syndrome was not a "tenable diagnosis."  

In September 2005 Dr. J.J. noted the Veteran had parathesias and other bilateral lower extremity problems due to his back.  His gait was normal and bilateral extremities symptoms were due to his back.  

In February 2006, the Veteran received a new VA examination.  The claims file and medical records were reviewed; the history of his disability was noted.  The Veteran complained of stiffness of his feet (at its worst when he was working).  He had functional orthotics.  He had no flare ups of foot joint disease.  He was able to stand for one hour and able to walk more than one quarter of a mile but less than one mile.  Pain medication gave relief.  

It was determined that he could sit five hours per day, stand one to two hours per day and could walk one to two hours per day.  A physical examination showed no objective symptoms except for mild tenderness (the Veteran stated everything was painful).  His gait and circulation were normal.  There were no deformities of the foot.  The examiner found significant that he had no pain reflex or flinch with examination or testing of the muscle strength or range of motion.  Regarding antalgic gait, the examiner stated the Veteran walked about fifty yards in the examination without stopping or exhibiting facial pain or discomfort.  An X-ray from February 2006 was shown to be normal.  

The examiner noted the Veteran showed no "pinpoint tenderness" and facial discomfort upon examination.  He ambulated well barefoot and with orthotics.  He had subjective complaints of foot pain.  Objectively there was minimal evidence to support his complaint of severe pain.  "There are not objective findings of loss of muscle strength, weakness, fatigue, range of motion, alteration, lack of endurance of reproducible pain in correlation to an expected arthritic presentation.  

He did have a heel spur formation.  Functionally, there was nothing the Veteran had inability to perform with his feet upon examination.  The examiner cited to a study regarding an objective pain rating scale in supporting the opinion.  

In May 2007, a VA rheumatology record showed the Veteran had a history of reactive arthritis which was now quiescent.  In September, an X-ray showed he had a normal right foot.  In November 2007, a VA podiatry record showed the Veteran was given steroid shots recently in both heels.  He had mild edema at his heel and into the medial arch bilaterally.  X-rays showed bilateral midfoot cavus.  His plantar fasciitis and rigid cavus were noted to be bilateral.  

In March 2009, the Veteran underwent physical therapy for many things, including the feet; the therapy improved his conditions.  

An April 2010, physical therapy record shows that the Veteran complained of muscle spasms in his feet.  

A June 2011 VA podiatry consultation request showed that the Veteran said his toe was inflamed and the bottom of his foot was puffy and painful to touch.  He asserted this was going on for a long time and he was unemployable.  He also asserted he had a right heel lump that was "pulling the tendons in the bottom of my feet and calf."  He denied trauma, deformity or blue discoloration of the foot, inability to walk or move his foot, fever or swelling.  

A VA X-ray from the same month showed the Veteran's right foot had tiny plantar and posterior calcaneal spurs; he also had a small spur on the first toe terminal phalanx medially.  There was also a tiny cyst at the base of the proximal phalanx medially at the first metatarsophalangeal joint (not present in 2007).  Otherwise, the foot was unremarkable.  An addendum noted the right first digit showed a small cyst that did not demonstrate definite erosion and questioned whether there was an elevated uric acid level.  

A July 2011 VA rheumatology record showed that the Veteran continued to have chronic pain in bilateral plantar fascia and other regions.  The rheumatologist noted that although he associated his spine pain with reactive arthritis, there was no MRI evidence of any inflammatory component.  Physical examination revealed no synovitis or gross arthritic deformity.  The assessment was reactive arthritis with recurrent enthesitis, still with foot and elbow pain.  A September 2011 VA podiatry record showed the Veteran's foot symptoms were bilateral and for the plantar fasciitis, the left was worse than the right.  

In June 2012, the Veteran received another VA examination.  The claims file was reviewed.  The Veteran was diagnosed with plantar fasciitis.  Steroid injections provided temporary relief.  He said he could walk a quarter mile and stand for fifteen to twenty minutes but that this was affected by his lumbar pain and sciatica.  

Pertinent physical findings included pain on palpation to the right medial calcaneal tubercle and the medial and central band of the plantar fascia from the proximal insertion to the mid arch.  He used custom orthotics to get around.  

It was noted that tiny plantar calcaneal spurs on the right foot were found on imaging studies.  However, the examiner noted that the X-rays did not show any objective findings of arthritis.  

Regarding employability, functional impairment was significant pain with all standing and walking.  Sedentary employment would be feasible in an occupation which limited lower extremity weight-bearing.  His diagnosis was still retained foreign body, low grade arthritis, currently diagnosed as plantar fasciitis.  
The examiner went on to state that the manifestations of the foot disability were best characterized as mild. 

The Veteran characterized his pain as moderately severe to the entire right foot, but on objective examination, he had mild pain with palpation to the right plantar calcaneus and medial band of the plantar fascia.  The mild pain on examination was demonstrated by lack of facial expression of pain and lack of retraction of his foot during palpation.  On examination he had mild pain on palpation of the plantar one to five metatarsal heads, but this pain was more likely related to age regardless of activity and less likely a result of service-related stress fracture and low-grade arthritis.  

Throughout the time period on appeal, several records support the Veteran did not have any gait disturbance.  (In addition to the records noted above, see October 2003 Dr. H. record, June 2009 private record, a September 2009 Dr. W. record and September 2010 private record.)  

Analysis

The June 2012 VA examination report found the disability manifestations to be characterized as mild, as did Dr. B.S. in November 2000.  The February 2006 VA examination report also stated there was minimal objective evidence to support a complaint of severity noting a lack of loss of muscle strength, weakness, fatigue, range of motion, alteration, and "lack of endurance of reproducible pain in correlation to an expected arthritic presentation."  

The Veteran has provided competent reports of more severe pain and impairment; but these complaints have not been borne out by the examination findings, including the level of function he demonstrated on examination.  The examination findings are of greater probative weight inasmuch as they are provided by medical experts with no interest in the outcome of the appeal, and took into account the Veteran's reports of symptomatology.  While the Veteran has reported subjective complaints, the examination findings provide more specific information as to the actual level of functioning.  The Board finds no increased rating is warranted under.  38 C.F.R. § 4.71a, DC 5284.  

It is VA's policy to recognize painful motion with joint or periarticular pathology and unstable joints due to healed injury as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the provisions of 38 C.F.R. § 4.59 pertaining to painful motion are not limited to arthritis).  The Veteran is currently in receipt of a rating that is in excess of the minimum, and a higher rating based on pain would require additional functional impairment.  Mitchell v. Shinseki, 25 Vet App 32 (2011).  The examinations in this case have not demonstrated any limitation of right foot motion.

While the Veteran has argued for a separate evaluation for painful motion under §§ 4.59 4.40, the Court has not interpreted these regulations as providing for a separate rating.  Instead the Court has instructed that in applying 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment; VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Board finds the Veteran's disability is adequately rated as "moderately severe" when the evidence shows his disability manifestations to be mild.  There is a lack of objective findings to provide for such an increase.  As reflected above, the functional limitations reported by the Veteran are present only on prolonged use; and VA examinations have demonstrated no abnormal gait or weight-bearing pattern.  

The Board finds that the right foot disability does not more nearly approximate the criteria for a severe foot disability under DC 5284.  38 C.F.R. § 4.7, 4.21, 4.40, 4.45 4.59.  His current rating assigns the Veteran more than a minimum compensable rating for his painful orthopedic disability which is consistent with the policy set forth in 38 C.F.R. § 4.59.  A higher rating under DC 5284 or additional compensation under 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

There are other diagnostic codes that provide criteria for rating various other foot disabilities, but the Veteran has not been shown to have flat foot (pes planus) or claw foot (pes cavus), or a malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283 (2012).  Other diagnostic codes provide additional criteria for rating foot disabilities, but these do not provide ratings in excess of the current 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279-5282 (2012).  The Veteran has not been shown to have the disabilities contemplated in these diagnostic codes; but even if he did, separate ratings would not be warranted.  The current rating under Diagnostic Code 5284, contemplates the overall severity of the foot disability regardless of the specific diagnosis.  It would constitute prohibited pyramiding to provide separate ratings for individual foot symptoms and also provide a rating for the overall impact of those symptoms.  38 C.F.R. § 4.14 (2012).

Also, while some spurring was shown on X-ray, as explained by the June 2012 VA examiner and supported by the June 2000, February 2006, September 2007, and June 2011 X-rays.  In any event, DC 5003 would not provide a basis for a rating in excess of 20 percent.  Under that code, a rating is provided based on limitation of motion for the joint involved.  The maximum rating for the code pertaining to limitation of motion of the ankle is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).  DC 5003 provides alternate bases for rating arthritis based on noncompensable limitation of motion or X-ray evidence only, but does not provide for ratings in excess of 20 percent.  A separate rating under DC 5003 would also constitute prohibited pyramiding; same manifestations would be rated under DC 5284.  See 38 C.F.R. § 4.14.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, 21 Vet. App. at 509-510.  However, the record does not support the assignment of different percentage evaluations during the time period on appeal.  A staged rating is unnecessary.  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  There must be an initial comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Although the Board did not refer the claim under § 3.321(b)(1), the Director of the Compensation Service considered whether the Veteran was entitled to an extraschedular rating for all disabilities under 38 C.F.R. § 3.321.  Although the Board did not refer this claim, it agrees with the Director that the schedular rating is adequate because Diagnostic Code 5284 contemplates all manifestations of the right foot disability and provides a rating on the resulting disability, regardless of those manifestations.  In other words, the Board does not get beyond step one in Thun and an extraschedular rating is not warranted.  

The issue of TDIU and Rice v. Shinseki, 22 Vet. App. 447 (2009) is addressed in the remand below.  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), the Court recognized that bifurcation of a claim is generally within the Secretary's discretion and pointed out that the Rice decision left open the possibility that a TDIU may be adjudicated separately from an increased rating.  This is supported further by VA's Office of General Counsel in VAOPGCPREC 6-96.  Here, as bifurcation will promote judicial economy and fairness to the Veteran, the Board will bifurcate the TDIU aspect of the increased rating claim.  

Duodenal Ulcer

The rating criteria for a duodenal ulcer provide that mild impairment with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate duodenal ulcer, with recurrent episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations warrants a 20 percent rating.  A moderately severe duodenal ulcer, with less than severe disability, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year warrant a 40 percent rating.  A severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent rating.  38 C.F.R. § 4.114, DC 7305.  

In February 1998, a VA treatment record noted the Veteran's history of NSAID-associated ulcer.  As he had other complaints and symptoms as well; a full work up was planned.  An upper GI series showed an essentially normal upper gastro intestine and small bowel series.  A colon barium enema showed a few diverticula in descending colon; from this point on, similar findings regarding the diverticula were noted.  

In May 1998, the Veteran received a VA examination.  He had no pain with his ulcer historically.  He had vague epigastric and substernal pain which were unknown to doctors.  An upper gastrointestinal (GI) series from February 1998 was normal; there was no evidence of a recurrent ulcer or scarring.  The impression was history of a duodenal ulcer with acute hemorrhage with no symptomatic evidence of recurrence and a negative upper GI series.  The examiner stated it would be good to get a study to see if he had the helicobacter pylori antibody.  

In August 2001, the Veteran received another VA examination.  It was noted that a H. pylori serology was taken in May 1998 and was negative.  He was currently taking Prilosec from a private physician.  It was noted that the Veteran reported reflux disease and that his symptoms might be due to reflux disease.  The assessment was that the Veteran had a history of a bleeding ulcer during which he was asymptomatic in terms of pain.  He has a lot of GI symptoms which were not likely related to ulcer disease but more likely due to irritable bowel syndrome.  He did not have an active ulcer based on an endoscopy.  (A GI procedure record questioned whether the Veteran had Barrett's esophagus but there was a normal stomach and duodenum.)  

A March 2004 VA rheumatology record showed no GI problems.  

At the February 2005 Board hearing, the Veteran asserted he had daily flare ups from his ulcer but went on to discuss having gas, irritable bowel syndrome, constipation, stomach pain, heartburn and reflux.  (Transcript, p 6-7.)  As noted above, claims for GI disabilities other than the ulcer have been referred.  

In March 2005, a private colonoscopy record again showed diverticulosis.  A doctor's note was in the file that the Veteran suffered a GI bleed and was hospitalized after the colonoscopy due to associated complications.  An April 2005 record noted resulting anemia was from this GI bleed from the colonoscopy.  

In May 2005, a CT of the abdomen showed the Veteran's GI system was unremarkable.  A VA mental health history and physical examination admission also showed a normal GI system, however, by the time of discharge the Veteran complained of burning in left side of abdomen.  This was to be followed up with primary care.  

In February 2006, the Veteran received a new VA examination and the claims file was reviewed.  The Veteran reported ongoing symptoms of diffuse abdominal bloating, cramping, intermittent diarrhea and constipation.  The report noted the 1999 upper GI study was negative.  He had an unrelated diagnosis of colitis.  The examiner stated his diarrhea and bloating appeared to be related to stress.  He did not report vomiting, hematemesis, or recurrent melena.  He had a colonoscopy with bleeding complications last year.  He did not have circulatory disturbance after meals.  He did not describe symptoms of epigastric pain or reflux, although he did get chest pain that was related to reflux.  

Physical examination revealed no signs of anemia and his weight was steady.  He had mild discomfort in the lower left quadrant without rebound.  He did not have epigastric pain, tenderness, or masses.  The assessment was duodenal ulcer treated in 1995.  The examiner noted a history of ongoing abdominal complaints (bloating, diarrhea, constipation, and left lower quadrant discomfort) but these symptoms were attributed to unrelated GI conditions and were not due to or caused by the ulcer that occurred in 1995.  

In April 2008, an endoscopy record showed that Barrett's esophagus was to be ruled out, but the remainder of the esophagogastroduodenoscopy (EGD) was normal.  A pathology report showed the cardioesophageal junction and gastric cardia had mucosa with diffuse chronic inflammation, minimal to mild and basal cell hyperplasia negative for malignancy.  Other records from 2008 and 2009 noted gastroesophageal reflux disease (GERD) and possible dyspepsia (see July 2008, December 2008 and February 2009 records).  

A March 2012 consult for gastroenterology noted that there was a past EGD in 2008, but testing was ultimately negative for Barrett's esophagus.  He had problems with reflux.  An X-EGD from that month was normal.  

In June 2012, a VA examination report noted the Veteran had an ulcer in 1995.  The examiner noted the Veteran's history of a bleeding duodenal ulcer.  The examiner noted he never had a known recurrence.  He had GERD, for which he took medication.  Even though the medication he took could be used for ulcer disease, there was nothing in the record to indicate he was taking it for an ulcer problem; it was strictly prescribed for GERD.  The GERD was not caused by the old ulcer disease.  He had two upper endoscopies in 2001 and February 2012; there was no duodenal or other peptic ulcer disease present on either examination.  He was not taking medication for peptic ulcer disease.  He had no signs or symptoms due to peptic ulcer disease.  

The examiner noted a May 2012 upper endoscopy showed a normal stomach and duodenum.  The examiner stated that the service-connected disability did not impact the Veteran's ability to work and pointed out that the Veteran had not had a known recurrence of a duodenal ulcer since 1995.  He had no current ulcer.  There was no effect on employability.  

Given the above findings, a compensable rating for a duodenal ulcer is not warranted.  There has been no showing that the Veteran has an active ulcer.  There have not even been mild symptoms recurring once a year.  See 38 C.F.R. § 4.114, DC 7305.  

Analysis

As explained below, the VA examiners have distinguished between such issues and the dormant ulcer.  While the Veteran is competent to report stomach symptoms under 38 C.F.R. § 3.159(c)(2), it would require medical expertise to attribute these symptoms to an ulcer, rather than another cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Footnote 4 (Fed. Cir. 2007).  

Testing and medical examination throughout the appeal period have shown no evidence of an active duodenal ulcer or residual disability from the healed ulcer.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran and no section provides a basis upon which to assign a higher disability rating.  Schafrath, 1 Vet. App. 589.  Further, record does not support the assignment of different percentage evaluations during the time period on appeal.  Hart, 21 Vet. App. at 509-510.  

Finally, an extraschedular rating is not warranted under § 3.321(b)(1) here.  As noted above, the Director of Compensation Service also found no extraschedular rating was warranted even though the Board did not refer the claims.  The Board agrees with the Director that the schedular rating is adequate because the Veteran's duodenal ulcer is asymptomatic; hence there are no manifestations that are outside of the rating criteria.  See Thun, 572 F.3d 1366.  


ORDER

An increased rating for a right foot disability in excess of 20 percent disabling is denied.  

A compensable rating for a duodenal ulcer is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing a rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, the record shows the Veteran reported he has not been employed since June 2005 (see March 2012 application for a TDIU).  The record shows the Veteran is alleging his unemployability is due to all his service-connected disabilities, including his service-connected right foot disability and duodenal ulcer.  In the last Board remand, the AOJ was instructed to refer the case to the Director of Compensation under 38 C.F.R. § 4.16(b), which it did in August 2012.  

However, the following claims for service connection were raised by the Veteran in statements received in March 2012: a skin rash; gastroenterology-related disabilities; traumatic brain injury; allergic rhinitis/sinusitis; and bilateral knees.  Also, it appears the Veteran may have been trying to file a claim for a disability regarding benefits payable to certain veterans with service at Camp Lejeune (see February 2012 statement) but further clarification may be needed.  In August 2012, he also filed claims for service connection for tinnitus, hypertension and "high cholesterol."  

In March 2012, the Veteran also requested reconsideration regarding the December 2011 RO rating which assigned a 10 percent rating for a low back disability.  These issues have not been adjudicated and the Board does not have jurisdiction over them.  

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The pending claims for service connection and increased ratings could have an impact on the TDIU claim.  These issues are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:  

1.  Adjudicate the referred claims above, including all pending service connection claims and reconsideration of the initial rating decision of the service-connected low back disability.  

2.  If the service connection claims are granted or if the Veteran's current combined disability rating of 30 percent disabling is increased, undertake appropriate development to determine if a TDIU is warranted.  

This should include consideration of whether the additional service connected disability in combination renders the Veteran incapable of gainful employment for which he would otherwise be qualified.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


